Citation Nr: 18100338
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-32 694
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for residuals of a trans-sphenoidal hypophysectomy for suprasellar and parasellar pituitary chromophobe adenoma ("pituitary adenoma") is reopened.
FINDINGS OF FACT
1.  A March 1982 rating decision denied entitlement to service connection for a pituitary tumor with left eye vision impairment.  The Veteran did not appeal the RO determination or present new evidence within one year of the rating decision.  As such, this decision is final.
2.  Evidence has been received since the March 1982 rating decision that relates to unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection for residuals of a pituitary adenoma. 

CONCLUSIONS OF LAW
1.  The March 1982 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).
2.  New and material evidence has been received since the March 1982 denial of service connection for residuals of a pituitary adenoma, and the claim is reopened.  38 U.S.C. §§ 1113, 5103, 5108 (2012); 38 C.F.R. §§ 3.156, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Army from June 1970 to February 1972.  Among other commendations, the Veteran received the Vietnam Service Medal.
These matters are before the Board of Veterans Appeals (Board) on appeal from a November 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veterans claim of entitlement to service connection for residuals of a pituitary adenoma, and denied entitlement to service connection for diabetes insipidus.  The Veteran filed a Notice of Disagreement in March 2013.  A Statement of the Case was issued in July 2014.  The Veteran filed his Substantive Appeal in September 2014.
 
New and material evidence to reopen the claim of entitlement to service connection for residuals of a pituitary adenoma.
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The RO initially denied the Veterans claim of entitlement to service connection for residuals of a pituitary adenoma in March 1982 due to a lack of a nexus between service and the pituitary adenoma.  The rating decision stated that the condition was first noted at a time too remote from service to be related thereto.  Evidence received since the rating decision includes the Veterans lay reports of symptomatology associated with the pituitary adenoma following discharge from service.  The Veterans medical records from the October 1979 surgery associate progressively dimming vision in the Veterans left eye with the pituitary tumor.  Once the tumor was removed, the Veterans vision began to restore.  The RO relied upon a surgical record that stated that the Veteran was admitted three months prior to the surgery for complaints of decreased vision in his left eye.  The Veteran submitted a statement in May 2013, however, reporting that the vision in his left eye started to change after he returned from Vietnam.  The Veteran is competent to report observable symptomatology, and this statement endorses continuity of symptomatology that may establish a nexus between the pituitary adenoma and active duty service.  The bar to reopening a claim for new and material evidence is low, and the Veterans evidence of a possible nexus based on continuity of symptomatology meets that threshold.  Therefore, such evidence is new and material, and the claim for service connection for residuals of a pituitary adenoma is reopened.
 
REMANDED ISSUE
The claims of entitlement to service connection for residuals of a pituitary adenoma and diabetes insipidus are remanded for additional development.
The Veteran contends that he suffered vision loss in his left eye, which was later attributed to the pituitary adenoma, beginning when he returned from service in Vietnam.  As such, an examination regarding the etiology of the Veterans pituitary adenoma and its residuals is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), sets a low bar to afford an examination for a claimed service-connected condition.  As the Veterans reports of continuing symptomatology following discharge from service afford an indication that his pituitary adenoma is related to active duty service, an examination must be afforded upon remand.
Additionally, as a potential relationship between diabetes insipidus and hormonal abnormalities has been suggested, the issue must be remanded as intertwined with the determination regarding residuals of the Veterans pituitary adenoma.  The Board lacks the requisite expertise to suggest such a relationship on its own.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 
The matter is REMANDED for the following action:
1. Ensure that the Veterans claims file is complete, and does not contain records from other veterans.  This includes pages 1-7 of medical records received in February 1982.  Return the misfiled medical records to the appropriate veterans claim file. 
2. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
3. Once the aforementioned development is complete, schedule the Veteran for a VA examination, with an appropriate clinician, to assess the etiology of his pituitary adenoma and its residuals.  A complete copy of the claims file must be provided to the examiner.  The examiner must take a history from the Veteran regarding symptoms he experienced following his discharge from active duty.  After a thorough review of the medical and lay evidence of record, the examiner should opine as to the following:
(a.) Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veterans pituitary adenoma had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service, to include exposure to herbicide agents?
To note, although a pituitary adenoma is not presumptively related to herbicide agent exposure, this presumption does not bar the finding of a direct etiological relationship.  The examiner may not solely rely on an opinion that it is less likely as not that the Veterans pituitary adenoma is related to active duty service because it is not a presumptive condition of exposure to herbicide agents.
(b.) Is a pituitary adenoma a type of soft tissue carcinoma?
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
4. Once the aforementioned development is complete, schedule the Veteran for a VA examination, with an appropriate clinician, to assess the etiology of his diabetes insipidus.  A complete copy of the claims file must be provided to the examiner.  After a thorough review of the medical and lay evidence of record, the examiner should opine as to the following:
(a.) Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veterans diabetes insipidus had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?
(b.) If not, is it at least as likely as not (50 percent or greater probability) that the Veterans diabetes insipidus was caused by or aggravated by his pituitary adenoma?  
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
5. Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel

